IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


EDDIE RAY GRAY,                              : No. 47 WM 2020
                                             :
                    Petitioner               :
                                             :
                                             :
              v.                             :
                                             :
                                             :
JOHN WETZEL, SECRETARY OF THE                :
DEPARTMENT OF CORRECTIONS,                   :
BERNADETTE MASON, FACILITY                   :
MANAGER OF SCI MAHANOY, JOSHUA               :
SHAPIRO, ATTORNEY GENERAL OF                 :
PENNSYLVANIA, WARREN COUNTY                  :
COMMON PLEAS JUDGMENTS OF                    :
SENTENCES AT: CP-62-CR-0000264-2012          :
AND CP-62-CR-0000080-2013,                   :
                                             :
                    Respondents              :


                                     ORDER



PER CURIAM

      AND NOW, this 30th day of April, 2020, the “Emergency Motion Seeking Release

from Respondent[’]s Custody” and the “Motion to Expedite King’s Bench Proceedings”

are DENIED.